Citation Nr: 1118282	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for a right knee disorder. 

[The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 17, 2007 at the Eye Center in Denver, Colorado.  

will be addressed in a separate decision with a separate docket number to be issued concurrently.]  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran, on his April 2009 VA Form 9, indicated that he wanted to be afforded with a hearing at the RO before a Member of the Board in connection with the appeal.  In a May 2009 letter, the RO advised the Veteran that his request for a Board hearing had been received, notified him of his options with respect to having a Board hearing, and asked him to complete and return the hearing election form within 14 days of the letter.  The Veteran submitted the form later that month indicating that he wanted a videoconference Board hearing.  Upon review of the record, however, we note that no hearing before the Board has been scheduled for the Veteran and he has not withdrawn his request for such hearing.

Because the Veteran has expressed a desire to present testimony relevant to his appeal at a videoconference hearing before the Board, action on his hearing request is warranted.  Since such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge at the next available opportunity, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



